 Inthe Matter ofTHETEXAS PIPE LINE COMPANYandOILWORKERSINIERNATIONAL UNION LOCAL 367, C. I.O.Case No. 16-R-691SUPPLEMENTAL DECISIONANDAMENDED CERTIFICATION OF REPRESENTATIVESMarch 11, 19/x.On November 5; 1943, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceeding 1in which,inter alia,the Board directed that the ballots of tour engi-neers, relief tour engineers, district gaugers, assistant master me-chanips, and assistant gang foremen be impounded pending clarifica-tion of their supervisory status.Thereafter, on December 9, 1943, anelection by secret ballot was conducted under the direction and super-vision of the Regional Director for the Sixteenth Region (Fort Worth,Texas).Upon the conclusion of the election the Regional Directorfurnished the parties a Tally of Ballots in accordance with the Rulesand Regulations of the Board, in which he indicated that 81 ballotshad been impounded. Since a disposition of the impounded and chal-lenged ballots 2 would not affect the results of the election, the Boardissued a Certification of Representatives, dated February 9, 1944, inwhich it certified Oil Workers International Union, Local 367, affili-ated with the Congress of Industrial Organizations, herein called theC. I. 0., as the collective bargaining representative of production andmaintenance employees of The Texas Pipe Line Company, SouthernTexas Division, Houston, Texas, hereinafter called the Company, inthe unit set forth in the Decision.In the Certification, the Board stated :***a hearing was held inMatter of The Texas Pipe LineCompany,Case No. 16--R-777, at which time evidence was adducedrelative to the duties and functions of [tour engineers, relief tourengineers, district gaugers, assistant master mechanics, and assist-1 53 N. L R. B. 431.SThe tally showed that seven ballots were challenged.55 N. L. R. B., No. 82.436 THE TEXAS PIPE LINECOMPANY437ant gang foremen]. It was stipulated at said hearing that theBoard might utilize the evidence thus presented for the purposeof making supplemental findings of fact with respect to the statusof these classifications.The Board has not yet decided Case No.16-R-777 . . .Our unit finding in the instant case will berevised in accordance with the decision made in Case No. 16-11-777, and the disputed categories specifically included or excluded.On March 2, 1914, the Board issued a Decision and Direction ofElection in Case No. 16-R-777,3 finding,inter alia,that tour engineers,district gaugers, and assistant master mechanics are not supervisoryemployees and that assistant gang foremen are supervisory employees.Upon the entire record in the instant case and upon the findingsmade in Case No. 16-R-777, referred to in the Certification issuedon February 9, 1944, the Board makes the following:SUPPLEMENTAL FINDINGS OF FACTSince we have found in Case No. 16-11-777 that employees of theCompany engaged as tour engineers, district gaugers, and assistantmaster mechanics do not act in a supervisory capacity, and thatassistant gang foremen do so act, we are of the opinion and find thatin the instant proceeding tour engineers, relief tour engineers,' dis-trictgaugers, and assistant master mechanics should be includedwithin the unit of production and maintenance employees of theCompany, and that assistant gang foremen should be excluded there-from.AMENDED CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9(c) of the National Labor RelationsAct, and pursuant to Article III, Sections 9 and 10, of NationalLabor Relations Board Rules and Regulations-Series 3,IT IS HEREBY CERTIFIED that OilWorkersInternational Union, Local367, affiliatedwith the Congress of Industrial Organizations, hasbeen designated by a majority of all production and maintenanceemployees of The Texas Pipe Line Company, Southern Texas Divi-sion,Houston, Texas,including tour engineers,relief tour engineers,'Xaiter of The Texas PipeLineCompany,55N. L R B 239, Case No. 1G-R-777,issued March 2, 1944.'Although the Board made no specific finding in Case No 1G-R-777 with respect to relieftour engineers, the record in the instant case shows that these employees act as tour engi-neers at ceitam scheduled intervals and that the balance of their working time is spent inthe performance of duties regularly performed by employees in classifications whose inclu-sion uuithin the unit is not in dispute. 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDdistrict gaugers, and assistant master mechanics, but excluding clericalemployees, chief tour engineers, chief main line engineers, carpenterforemen, gang foremen, assistant gang foremen, paint foremen, welderforemen, and master mechanics, as well as other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees or effectively recommendsuch action, as their representative for the purposes of collectivebargaining, and that, pursuant to Section 9 (a) of the National LaborRelations Act, the said organization is the exclusive representativeof all such employees for the purposes of collective bargaining withrespect to rates of pay, wages, hours of employement, and other con-ditions of employment.